     Case 2:20-cv-01301-RFB-BNW Document 8 Filed 10/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    TERRENCE BOWSER,                                 Case No. 2:20-cv-01301-RFB-BNW
12                      Petitioner,                    ORDER
13           v.
14    JERRY HOWELL, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (second request) (ECF No. 7),

18   and good cause appearing;

19                  IT THEREFORE IS ORDERED that respondents' motion for enlargement of time

20   (second request) (ECF No. 7) is GRANTED. Respondents will have up to and including

21   November 16, 2020, to file and serve an answer or other response to the petition.

22          DATED: October 27, 2020.
23                                                               ______________________________
                                                                 RICHARD F. BOULWARE, II
24                                                               United States District Judge
25

26

27

28
                                                      1
